DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note the change in Examiner for this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Amendment
The amendment filed on 10/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive in view of the newly applied prior art Schwartz et al., US Patent Application Publication No. 2004/0228530, in which paragraph [0005] discusses motivation for the document’s segmentation algorithms “The challenges facing the segmentation task include: illumination variation due to gradual or sudden change, and global or local change; background change due to moved background objects, and small repetitive movements such as swaying trees, and flickering screen;” which an example of the algorithm’s end result is illustrated in Figs. 9A-9F. Thus, the previous rejection is modified to include Schwartz.  Regarding the use of negative limitation in claims 1 and 13 regarding “not a face” is covered by segmenting as background for example swaying trees and swaying branches done by Schwartz.   Regarding the use of negative limitation in claims 6 and 16 “without using depth information” Zhou in paragraphs [0016] and [0087] and claim 17 describe instead of using depth values using a temporal lowpass filter on mask which meets BRI of “without using depth information”.  Regarding claims 8 and 20 temporal is covered by video which is spatial and temporal.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-24 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 unclearly claims classifying since parent claim 1 already claims in a more detail manner classifying, thus, this claim limitation is unclear as to its metes and bounds.
Claim 15 unclearly claims classifying since parent claim 13 already claims in a more detail manner classifying, thus, this claim limitation is unclear as to its metes and bounds.
Refer to the following side by side comparison of independent claims 1 and 13 and respective dependent claims 3 and 15.
1. (Filed on 10/13/2022) A method for foreground and background segmentation related to a virtual three-dimensional (3D) video conference, the method comprises: 

segmenting each image of multiple images of a video stream, to segments, each segment has one or more properties that are constant, and comprises multiple pixels; 

determining temporal properties of the segments; 

searching for one or more face segments; 

classifying each segment as a background segment or a foreground segment, based at least in part, on the temporal properties of the segments; 

wherein the classifying occurs after the segmenting and the determining of the temporal properties of the segments; wherein the classifying comprises classifying a segment that is not a face segment and exhibits a periodical change as a background segment.  

13. (Filed on 10/13/2022) A non-transitory computer readable medium for foreground and background segmentation related to a virtual three-dimensional (3D) video conference, the non-transitory computer readable medium stores instructions for: 

segmenting each image of multiple images of a video stream, to segments, each segment has one or more properties that are constant, and comprises multiple pixels; 

determining temporal properties of the segments; 

searching for one or more face segments; 

classifying each segment as a background segment or a foreground segment, based at least in part, on the temporal properties of the segments; 

wherein the classifying occurs after the segmenting and the determining of the temporal properties of the segments; wherein the classifying comprises classifying a segment that is not a face segment and exhibits a periodical change as a background segment.  

3. (Filed on 10/13/2022) The method according to claim 1 comprising 

























classifying a segment that exhibits a periodical change as a background segment.  

15. (Filed on 10/13/2022) The non-transitory computer readable medium according to claim 13 that stores instructions for 

























classifying a segment that exhibits a periodical change as a background segment.  



Claim 6 was amended to claim “The method according to 1” which is indefinite as to the claimed “according to 1” as well as the remainder of the claim and additionally in which “the searching for the one or more face segments and the classifying are executed without using depth information” lacks antecedent basis.
Claim 18 was amended to be an independent claim, however, the following term lacks antecedent basis “The non-transitory computer readable medium according to claim” and the brevity of the claim leaves the metes and bounds for the claim as a whole unclear. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 broadens parent claim 1 with regard to the segments which are classified as background segments.  Claim 15 broadens parent claim 13 with regard to the segments which are classified as background segments.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Schwartz et al., US Patent Application Publication No. 2004/0228530, hereinafter Schwartz.  A detailed analysis follows. 
Claim 18:
18. The non-transitory computer readable medium according to claim that stores instructions for classifying a segment that is not a face segment and exhibits a periodical change as a background segment.  
Schwatz in paragraph [0005] discusses motivation for the document’s segmentation algorithms “The challenges facing the segmentation task include: illumination variation due to gradual or sudden change, and global or local change; background change due to moved background objects, and small repetitive movements such as swaying trees, and flickering screen;” which an example of the algorithm’s end result is illustrated in Figs. 9A-9F.  The claimed “The non-transitory computer readable medium according to claim that stores instructions for classifying” is considered to be a preamble not tied to the clamed method.  The document classifies a segment that is not a face segment and exhibits a periodical change as a background segment, for example swaying trees and swaying branches but not a person nor a person’s face, refer to paragraphs [0005] and [0065] and Figs. 9A-9F.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., U.S. Patent Application Publication No. 2021/0019892, hereinafter Zhou, in view of Ratner et al., U.S. Patent Application Publication No. 2017/0337711, referred hereinafter Ratner, further in view of Schwartz et al., US Patent Application Publication No. 2004/0228530, hereinafter Schwartz.  A detailed analysis follows.
Claim 1:
1.  A method for foreground and background segmentation related to a virtual three-dimensional (3D) video conference (Zhou:  figs 5 and 7; para 39, lines 1-4; para 54, lines 1-3; para 142, lines 8-11.), the method comprises: 
segmenting each image of multiple images of a video stream, to segments, each segment has one or more properties that are constant, and comprises multiple pixels (Zhou:  para 50, lines 1-6; para 54, lines 1-14; para 61, lines 1-6; para 62, lines 1-6.); 
determining temporal properties of the segments (Zhou:  para 61, lines 1-6; para 62, lines 1-6; para 69, lines 1-2 and the last 10 lines; para 87, lines 1-4 and the last 16 lines.); 
searching for one or more face segments (Zhou:  paragraphs [0007], [0008], [0104], and [0105].); 
classifying each segment as a background segment or a foreground segment, based at least in part, on the temporal properties of the segments (Zhou:  para 61, lines 1-6; para 62, lines 1-6; para 69, lines 1-2 and the last 10 lines; para 87, lines 1-4 and the last 16 lines.); 
wherein the classifying occurs after the segmenting and the determining of the temporal properties of the segments (Zhou:  para 61, lines 1-6; para 62, lines 1-6; para 69, lines 1-2 and the last 10 lines; para 87, lines 1-4 and the last 16 lines.); 
wherein the classifying comprises classifying a segment that is not a face segment and exhibits a periodical change as a background segment (Zhou:  para 69, the last 10 lines; para 101, the last 5 lines; para 105.  Ratner: paras 238 and 239.  Schwartz: paragraphs [0005] and [0065] and Figs. 9A-9F.).  
In Zhou, one can infer that the classification occurs after segmentation, or at least at the same time as the segmentation, because the classification is performed on an initial segmentation mask (see, for example, para 61, lines 1-6 and para 62, lines 1- 6). Additionally, Zhou states that the steps may be performed in any order or at the same time (see, for example, para 148, the last 6 lines). However, Zhou does not explicitly state that the classifying occurs after the segmenting.
Ratner teaches a method of foreground and background segmentation comprising segmenting each image of multiple images of a video stream to segments, wherein each segment has one or more properties and comprise multiple pixels, and determining temporal properties of segments (fig 2, step 202; para 106, the last 11 lines; para 107; para 111, lines 1-6), and further comprising classifying each segment as a background segment or foreground segment, wherein the classifying occurs after the segmenting (fig 2, step 216; para 108, lines 1-7; para 110, lines 1-9; para 115, lines 1-15). 
It would have been obvious to one of ordinary skill in the art to classify after segmenting because as taught by Ratner, this provides video processing such as compression and encoding that is performed with greater efficiency and quality by using efficient and robust segmentation to facilitate high-precision classification that might otherwise by too computationally expensive (see, for example, paras 3 and 187).
Regarding the claimed “wherein the classifying comprises classifying a segment that is not a face segment and exhibits a periodical change as a background segment” from previous dependent claim 6 further analysis and evidence is provided.
Schwatz in paragraph [0005] discusses motivation for the document’s segmentation algorithms “The challenges facing the segmentation task include: illumination variation due to gradual or sudden change, and global or local change; background change due to moved background objects, and small repetitive movements such as swaying trees, and flickering screen;” which an example of the algorithm’s end result is illustrated in Figs. 9A-9F.  The claimed “The non-transitory computer readable medium according to claim that stores instructions for classifying” is considered to be a preamble not tied to the clamed method.  The document classifies a segment that is not a face segment and exhibits a periodical change as a background segment, for example swaying trees and swaying branches but not a person nor a person’s face, refer to paragraphs [0005] and [0065] and Figs. 9A-9F.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou modified by Ratner to utilize classifying that satisfies the BRI of the claimed “wherein the classifying comprises classifying a segment that is not a face segment and exhibits a periodical change as a background segment” in view of the need expressed by Schwartz in paragraph [0005].
Claim 2:
2. The method according to claim 1 comprising 
classifying a static segment as a background segment (Zhou:  para 68, the last 7 lines.  Ratner:  para 110, lines 1-9; para 111, the last 11 lines.).  
Claim 3:
3. The method according to claim 1 comprising 
classifying a segment that exhibits a periodical change as a background segment (Zhou:  para 69, the last 10 lines; para 70.  Ratner:  para 239.).  
Claim 4:
4. The method according to claim 1 further comprising learning objects typically chosen by users as a part of the foreground and learning objects that are typically chosen by the users as a part of the foreground; and wherein the classifying is also responsive to the learning (Zhou:  para 105.  Ratner:  para 189.).  
Claim 5:
5. The method according to claim 1 comprising classifying each face segment as a foreground segment (Zhou:  para 105.  Ratner:  paras 189 and 238.).  
Claim 6:
6. The method according to 1 wherein the searching for the one or more face segments and the classifying are executed without using depth information (Zhou:  paragraphs [0016] and [0087] and claim 17, instead of using depth values a temporal lowpass filtered mask is used which meets BRI of “without using depth information”.).  
Claim 12:
12. The method according to claim 1 wherein the classifying is followed by classifying, as foreground segments, one or more items added to a virtual 3D video conference environment displayed to at least one participant of the virtual 3D conference (Zhou:  figs 5 and 7; para 39, lines 1-4; para 54, lines 1-14; para 142, lines 8-11.).  
Claims 13-16 and 24:
Claims 13-16 and 24 are non-transitory computer readable medium claim versions of method claims 1-3, 6, and 12 and are rejected for the same reasons.  Note regarding non-transitory computer readable medium Zhou, paragraph [0040] and claim 18, as well as Ratner, paragraph [0128], discuss this claimed medium for instruction storage.
Claim 17:
17. The non-transitory computer readable medium according to claim 13 that stores instructions for learning preferences of a user and using feedback, from the user, regarding which textures are part of the foreground and which textures are part of the background, and wherein the classifying is also responsive to the learning (Zhou:  silent as to textures and learning.  Ratner:  textures discussed in paragraphs [0108], [0129], [0148], [0202], [0205], [0213] “By identifying the local features for each segment (e.g. a shape/texture descriptor for a leaf), embodiments of the present disclosure facilitate identifying those features on a segment-by-segment basis in the video stream.”, [0228], [0297], [0341], [0390], [0424], [0462], [0505], [0542], and [0550] and machine learning discussed in paragraphs [0095], [0202], [0209], [0297], [0330], [0341], [0346], [0385], [0393], [0394], [0395], [0409], [0414], [0424], [0462], and [0473].).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Ratner to modify Zhou to utilize textures and learning as claimed in order to benefit from the predictable results of using learning and to use known textures in a known way having predictable results.

Claim 18:
18. The non-transitory computer readable medium according to claim that stores instructions for classifying a segment that is not a face segment and exhibits a periodical change as a background segment.  
This non-transitory computer readable medium claim claims a portion of method claim 1 as well as a portion of non-transitory computer readable medium claim 13, thus, the above obvious rejection for method claim 1 as well as for non-transitory computer readable medium claim 13 applies to non-transitory computer readable medium 
claim 18.
Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable
over Zhou et al., U.S. Patent Application Publication No. 2021/0019892, hereinafter Zhou, in view of Ratner et al. U.S. Patent Application Publication No. 2017/0337711, referred hereinafter Ratner, further in view of Schwartz et al., US Patent Application Publication No. 2004/0228530, hereinafter Schwartz, further in view of El-Saban et al., U.S. Patent Application Publication No. 2012/0327172, hereinafter El-Saban.  A detailed analysis follows.
Claim 7:
7. The method according to claim 1 further comprising 
displaying to a user segments of at least one of the images (Zhou:  silent.  Ratner:  silent.); 
receiving from the user classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs (Zhou in view of Ratner teaches the method according to claim 1 further comprising receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs;  Zhou: para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines.  Ratner: para 160.).  
Zhou in view of Ratner teaches user input that specifies foreground and background pixels and that initiates the segmenting process (Zhou, para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach displaying to the user segments of at least one of the images and receiving from the user classification inputs.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on displaying to the user segments of at least one of the images and receiving from the user classification inputs (para 65, lines 9-14; para 77, lines 5-26). 
It would have been obvious to one of ordinary skill in the art to employ user input in this manner because as known in the art, and taught in El-Saban, this can help improve or accelerate the quality of the segmentation and image output while reducing computational complexity of the segmentation (see, for example, El-Saban, para 45, lines 7-19).
Claim 8:
8. The method according to claim 1 further comprising 
providing to a user temporal information about temporal properties of the segments (Zhou:  silent.  Ratner:  silent.); 
receiving from the user classification inputs relating to at least some of the segments (Zhou:  silent.  Ratner:  silent.); and 
wherein the classifying is also based on the classification inputs (Zhou in view of Ratner teaches the method according to claim 1 further comprising providing temporal information about temporal properties of the segments; receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs.  Zhou:  para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines.  Ratner:  para 111, lines 1-9; para 160.).  
Zhou in view of Ratner teaches user input that specifies foreground and background pixels and that initiates the segmenting process (Zhou, para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach providing the information to a user and receiving from the user classification inputs.  Additionally temporal is covered by video which is spatial and temporal.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on providing information to the user and receiving from the user classification inputs (para 65, lines 9-14; para 77, lines 5-26). 
It would have been obvious to one of ordinary skill in the art to employ user input in this manner because as known in the art, and taught in El-Saban, this can help improve or accelerate the quality of the segmentation and image output while reducing computational complexity of the segmentation (see, for example, El-Saban, para 45, lines 7-19).
Claim 9:
9.  The method according to claim 1 further comprising 
displaying to a user the segments (Zhou:  silent.  Ratner:  silent.) and
 providing to the user temporal information about temporal properties of the segments (Zhou:  silent.  Ratner:  silent.); 
receiving from the user classification inputs relating to at least some of the segments (Zhou:  silent.  Ratner:  silent.); and 
wherein the classifying is also based on the classification inputs (Zhou in view of Ratner teaches the method according to claim 1 further comprising providing temporal information about temporal properties of the segments; receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs.  Zhou, para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines; Ratner, para 111, lines 1-9; para 160).  
Zhou in view of Ratner teaches user input that specifies foreground and background pixels and that initiates the segmenting process (Zhou, para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach displaying segments to the user and providing information to the user, and receiving from the user classification inputs.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on displaying segments to the user and providing information to the user, and receiving from the user classification inputs (para 65, lines 9-14; para 77, lines 5-26). 
It would have been obvious to one of ordinary skill in the art to employ user input in this manner because as known in the art, and taught in El- Saban, this can help improve or accelerate the quality of the segmentation and image output while reducing computational complexity of the segmentation (see, for example, El-Saban, para 45, lines 7-19).
Claims 19-21:
Claims 19-21 are non-transitory computer readable medium claim versions of method claims 7-9 and are rejected for the same reasons.  Note regarding non-transitory computer readable medium Zhou, paragraph [0040] and claim 18, as well as Ratner, paragraph [0128], discuss this claimed medium for instruction storage.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., U.S. Patent Application Publication No. 2021/0019892, hereinafter Zhou, in view of Ratner et al. U.S. Patent Application Publication No. 2017/0337711, referred hereinafter Ratner, further in view of Schwartz et al., US Patent Application Publication No. 2004/0228530, hereinafter Schwartz, further in view of Bradski et al., U.S. Patent No. 11,189,031, hereinafter Bradski. A detailed analysis follows.
Claim 10:
10. The method according to claim 1 further comprising using a machine learning process to classify each segment as the background segment or the foreground segment (Zhou, para 54, lines 1-14; para 61, lines 1-6; para 62, lines 1-6; para 137, lines 1-3; Ratner, para 209, lines 1-18); 
wherein the machine learning process was trained to perform the classifying based on classification inputs received from users (Zhou:  silent.  Ratner:  silent.).  
Zhou in view of Ratner does not teach that the machine learning process was trained to perform the classifying based on classification inputs received from users.
Bradski teaches a method for foreground and background segmentations comprising segmenting images into segments with one or more properties that are constant, and classifying each segment as a background or foreground segment (col 5, lines 40-53; col 6, lines 51-61; col 6, line 66 through col 7, line 8), and further comprising using a machine learning process to classify each segment, wherein the machine learning process was trained to perform the classifying based on classification inputs received from users (fig 2; col 7, lines 8-14; col 8, lines 3-25; col 9, lines 53-61).
It would have been obvious to one of ordinary skill in the art to utilize machine learning processes trained by user input because as known in the art, and taught by Bradski, this helps guide the machine learning process to a more accurate trained state, which in turn will result in a machine learning process that will segment and classify more accurately (see, for example, Bradski, col 3, lines 20-29 and col 6, lines 51-61).
Claim 22:
Claim 22 is a non-transitory computer readable medium claim version of method claim 10 and is rejected for the same reasons.  Note regarding non-transitory computer readable medium Zhou, paragraph [0040] and claim 18, as well as Ratner, paragraph [0128], discuss this claimed medium for instruction storage.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., U.S. Patent Application Publication No. 2021/0019892, hereinafter Zhou, in view of Ratner et al. U.S. Patent Application Publication No. 2017/0337711, referred hereinafter Ratner, further in view of Schwartz et al., US Patent Application Publication No. 2004/0228530, hereinafter Schwartz, further in view of Socek et al., U.S. Patent Application Publication No. 2015/0334398, hereinafter Socek.  A detailed analysis follows.
Claim 11:
11. The method according to claim 1 wherein the segmenting comprises applying a blob analysis, wherein the segments are blobs (Zhou:  silent.  Ratner:  silent.).  
Zhou in view of Ratner does not teach that the segmenting comprises applying a blob analysis, wherein the segments are blobs.
Socek teaches a method for foreground and background segmentation for video conferencing, comprising segmenting images of a video stream into segments, determining temporal properties of segments, and classifying each segment as a background or foreground segment (para 34, lines 1-7; para 438, lines 1-8; para 44, lines 1-7; para 58, the last 18 lines), wherein the segmenting comprises applying a blob analysis, wherein the segments are blobs (para 95, lines 1-13). 
It would have been obvious to one of ordinary skill in the art to employ blob analysis because as known in the art, and taught by Socek, this helps improve the background and foreground segmentation such that higher image quality can be achieved while balancing bandwidth without adding computational resource requirements (see, for example, Socek, para 33, lines 1-10; para 95, lines 11-13; and para 97, the last 6 lines).

Claim 23:
Claim 22 is a non-transitory computer readable medium claim version of method claim 11 and is rejected for the same reasons.  Note regarding non-transitory computer readable medium Zhou, paragraph [0040] and claim 18, as well as Ratner, paragraph [0128], discuss this claimed medium for instruction storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613